The Chancellor.
The vice chancellor was clearly right as to his construction of the statute relative to the redemption of lands sold upon execution. The owner of the premises must exercise his right to redeem within the year, or the purchaser will be entitled to a conveyance at the expiration of the fifteen months; unless some creditor whose judgment or decree is a valid and subsisting lien or charge upon the premises, acquires the interest of such purchaser in the manner prescribed in the statute.' (2 R. S. 371, § 50, 51. Van Rensselaer v. The Sheriff of Onondaga, 1 Cowen's Rep. 443.) And as equity follows the law in such cases, a person who claims the right to redeem as equitable owner of the premises must also exercise the right within the year; if such a right exists in favor of an equitable owner who has no legal estate in the premises. Here the lien of the complainant’s judgment was extinguished by his purchase of the premises under it, in February, 1828, *255even if there was a balance due upon that judgment beyond the amount of his bid; unless his judgment debtor had acquired a subsequent title, to the property, which overreached and divested the previous title which the complainant had obtained under the sheriff’s deed. In that case the balance, if any, due upon the judgment, would have been a lien upon the newly acquired title of Beatty to the property 3 and the subsequent judgments of Allen, and of Hawley and Grey, would also have been legal liens on that title, so as to give them the right to redeem as judgment creditors.
That would have been the effect of the statute foreclosure if Beatty had purchased the premises with his own funds, and had taken a conveyance of the land to himself. For as Russell had purchased subject to the lien of the mortgage to Hawley, the premises in his hands were primarily liable for the payment of the mortgage debt; and Beatty was neither legally or equitably bound to pay off that mortgage for his benefit. (Tice v. Annin, 2 John. Ch. Rep. 128.) But as this sale of the mortgaged premises took place after the revised statutes, the payment of his own money, and taking a conveyance in the name of Nelson, would not have vested the equitable title to the lands in Beatty as a resulting trust. (1 R. S. 728, § 51.) But the conveyance to Nelson would have been deemed fraudulent as against the creditors of Beatty, and there would have been a resulting trust in their favor which could have been enforced, for their benefit, in this court. The complainant’s own evidence shows, in this case, however, that there was no resulting trust in his favor, or in favor of any other of the general creditors of Beatty. For the money which was applied to pay the bid, under the sale upon the mortgage, was a special fund belonging to the heirs of Grizzy Beatty. And if the money was not intended to be loaned to Nelson, upon the security of a mortgage upon the premises, the trust would have resulted in favor of those heirs, by this misapplication of the trust funds belonging to them 3 and not in favor of the general creditors of D. Beat*256ty. I am satisfied, therefore, that the complainant had ,no right to redeem in this case, either as the legal or equitable owner of the premises, or as a judgment creditor of Beatty having a lien thereon, by virtue of his judgment, at the time he attempted to redeem in October, 1831. It is not necessary to enquire whether there was any thing actually due on his judgment at that time ; or whether the allegation in the bill is true that these defendants overreached him and prevented his getting a certificate of the judgment in time to enable him to redeem within the fifteen months.
The decree appealed from must therefore be affirmed with costs.